Exhibit 10.1
RESTRICTED STOCK UNIT AWARD AGREEMENT
Issued Pursuant to the Forrester Research, Inc. 2006 Equity Incentive Plan
[Date]
[Insert name and address of Participant]
Dear [name of Participant]:
     The undersigned (the “Participant”) (i) acknowledges that [he/she] has
received an award (the “Award”) of restricted stock units from Forrester
Research, Inc. (the “Company”) under the Forrester Research, Inc. 2006 Equity
Incentive Plan (the “Plan”), subject to the terms set forth below in this
agreement (the “Agreement”) and (ii) agrees with the Company as follows:
     1. Effective Date; Restricted Stock Unit Award. Provided the Company
receives this Agreement duly signed by the Participant by [Date], this Agreement
shall take effect [Date] which is the date of grant of the Award. The Award
gives the Participant the conditional right to receive, without payment but
subject to the conditions and limitations set forth in this Agreement and in the
Plan, xxxx shares of Stock (the “Shares”). The Award is intended to be a
Performance Award that is qualified for the performance-based exception under
Section 162(m) of the Code and shall be administered and construed accordingly.
     Except as otherwise expressly provided herein, all terms used herein shall
have the same meaning as in the Plan.
     2. Vesting.
     This Award shall vest, [subject to satisfaction of the performance
conditions set forth in Appendix A] on [insert vesting date or schedule],
provided that the Participant on such date is and has been continuously employed
by the Company or a subsidiary of the Company since the date of this Agreement.
     3. Delivery of Shares. Subject to Section 5 below, the Company shall, on or
as soon as reasonably practicable following the Vesting Date (but in no event
later than March 15 of the year following the calendar year containing such
Vesting Date), effect delivery of the Shares with respect to the vested portion
of the Award to the Participant (or, in the event of the Participant’s death
after vesting of all or portion of the Award, to the person to whom the Award
has passed by will or the laws of descent and distribution).
     4. Dividends; Equity Interest. The Award shall not be interpreted to bestow
upon the Participant any equity interest or ownership in the Company or any of
its subsidiaries prior to the date on which the Company delivers Shares to the
Participant. The Participant is not entitled to vote any Shares by reason of the
granting of this Award or to receive or be credited with any dividends that may
be declared and payable on any Share prior to the payment date with respect to
such Share. The Participant shall have the rights of a shareholder only as to
those Shares, if any, that are actually delivered under the Award.

page 1



--------------------------------------------------------------------------------



 



     5. Certain Tax Matters. The Participant expressly acknowledges that because
this Award consists of an unfunded and unsecured promise by the Company to
deliver Shares in the future, subject to the terms hereof, it is not possible to
make a so-called “83(b) election” with respect to the Award. The Company shall,
and the Participant expressly authorizes the Company to, satisfy the federal,
state, local, non-U.S. or other tax withholding obligations arising in
connection with the vesting of this Award or any portion thereof by having
shares of Stock withheld from the Shares deliverable to the Participant upon
vesting of all or any portion of the Award, up to the greatest number of whole
shares with an aggregate fair market value not exceeding the minimum required
withholding applicable to the amount so vesting.
     6. Nontransferability. Neither this Award nor any rights with respect
thereto may be sold, assigned, transferred, pledged or otherwise encumbered,
except as the administrator may otherwise determine.
     7. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery such number of Shares as shall be
required for issuance or delivery upon vesting of the Award.
     8. Effect on Employment Rights. Nothing contained herein shall be construed
to confer upon the Participant any right to be continued in the employ of the
Company or any of its subsidiaries, or derogate from the right of the Company or
any of its subsidiaries to retire, request the resignation of, or discharge the
Participant at any time, with or without cause. The rights of the Participant
are limited to those expressed herein and in the Plan and are not enforceable
against the Company or its subsidiaries or affiliates, except to the extent set
forth herein.
     9. Exclusion from Pension and Incentive Computations. By acceptance of the
grant of the Award, the Participant hereby agrees that any income realized upon
the vesting of the Award, or upon the disposition of the Shares delivered upon
vesting, is special incentive compensation and will not be taken into account as
“wages,” “salary,” or “compensation” in determining the amount of any payment
under any pension, retirement, incentive, profit-sharing, bonus, or deferred
compensation plan of the Company or its subsidiaries.
     10. Legal Requirements. Without limiting the generality of Section 8 of the
Plan, the Company may postpone the issuance and delivery of Shares after vesting
of the Award until (a) the admission of such Shares to listing on any stock
exchange or exchanges on which Shares of the Company of the same classes are
then listed and (b) the completion of such registration or other qualification
of such Shares under any state or federal law, rule or regulation as the Company
shall determine to be necessary or advisable.
     11. Amendment. The Compensation Committee may, with the consent of the
Participant in the case of an amendment that adversely affects the Participant’s
rights under the Award, at any time or from time to time, amend the terms and
conditions of the Award. No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing.
     12. Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, addressed as follows: to the Company, at
its office at 400 Technology Square, Cambridge, Massachusetts 02139, or at such
other address as the Company by notice to the Participant may designate in
writing from time to time; to the Participant, at the address shown below his

page 2



--------------------------------------------------------------------------------



 



signature on this Agreement, or at such other address as the Participant by
notice to the Company may designate in writing from time to time. Notices shall
be effective upon receipt.
     13. Personal Data. Participant agrees, understands and acknowledges that by
signing this Agreement, Participant has given his/her voluntary and explicit
consent to the Company to process personal data and/or sensitive personal data
concerning the Participant, including but not limited to the information
provided in this Agreement and any changes thereto, other necessary or
appropriate personal and financial data relating to Participant and
Participant’s Award, participation in the Plan, and the Shares acquired upon
vesting of the Award. Participant also hereby gives his or her explicit and
voluntary consent to the Company to transfer any such personal data and/or
sensitive personal data or information outside the country or jurisdiction in
which the Participant works or is employed in order for the Company to fulfill
its obligations under this Award and the Plan. Participant acknowledges that the
Company and any subsidiary may make such personal data available to one or more
third parties selected by the Company or the Administrator who provide services
to the Company relating to the Award and the Plan. Participant hereby
acknowledges that he or she has been informed of his or her right of access to
his or her personal data by contacting his or her strategic growth
representative. Participant understands and acknowledges that the transfer of
the personal data is important to the administration of the Award and the Plan
and that failure to consent to the transmission of such data may limit his or
her participation in the Plan.
     14. Incorporation of Plan; Interpretation. The Award and this Agreement are
issued pursuant to and are subject to all of the terms and conditions of the
Plan, the terms, conditions, and definitions of which are hereby incorporated as
though set forth at length, and the receipt of a copy of which the Participant
hereby acknowledges by his signature below. A determination of the Committee as
to any questions which may arise with respect to the interpretation of the
provisions of this Award and of the Plan shall be final. The Committee may
authorize and establish such rules, regulations, and revisions thereof not
inconsistent with the provisions of the Plan, as it may deem advisable.
     IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
first above written.

          Forrester Research, Inc.
    By:                

Participant
Name of Participant: _____________________                 Date: _______________

page 3